ORDER
On 15 August 2002, this Court allowed the State’s Petition for Discretionary Review only as to one issue. Upon consideration of the briefs filed with this Court, and after hearing oral argument, this Court has determined that it should allow the State’s petition for discretionary review as to another issue, to wit:
Whether the Court of Appeals erred in holding that the testimony of Lieutenant Varner should have been excluded when the testimony was offered by the prosecution for impeachment purposes after the defendant opened the door to such testimony?
Accordingly, it is Ordered that the State and defendant shall file with this Court briefs as to this issue. The State shall have thirty days from the date of this Order to file its brief, and defendant shall have thirty days thereafter to file its responsive brief. Pursuant to North Carolina Rule of Appellate Procedure 30(f), no further oral argument will be held in this case.
By order of the Court in Conference, this 10th day of March, 2003.
s/Brady, J. For the Court